DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howland (US 2002/0074068).
As best depicted in Figure 1, Howland teaches a tire construction comprising an anti-puncture liner 10 bonded to a tire inner surface (Paragraph 23).  More specifically, said liner includes a puncture resistant layer (woven fabric) interposed between a first low abrasion layer 14 (claimed internal pressure retention layer or protective material) and a second low abrasion layer 16 (claimed protective material or internal pressure retention layer) (Paragraphs 24 and 34).  It is emphasized that one of said low abrasion layers 14,16 would be a radially innermost layer and one of said low abrasion layers 14,16 would be bonded to a tire inner surface.      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrell (US 1,566,266) and further in view of Howland. 
As best depicted in Figures 1-4, Barrell teaches a tire construction comprising an armor or puncture prevention member.  More particularly, said armor is defined by a plurality of laminated protective layers or assemblies, each protective layer including an internal pressure retention layer 19 and a plurality of circular disks or elements 11,13,15.  Similarly, layer 17 can be viewed as the claimed internal pressure retention layer.  Figure 2 specifically depicts the arrangements of said circular disks or elements in respective “protective layers” as being overlapped so as to create a continuous reinforcement (Page 1, Lines 94+).  In such an instance, however, said armor is not adhered to an inner tire surface.
It is noted, though, that Barrell does states that said armor may be located at “any appropriate point within the tire” to afford the necessary protection (Page 1, Lines 78+).  One of ordinary skill in the art at the time of the invention would have found it obvious to position said armor at a tire inner surface since such is consistent with the well-known and conventional placements of armor or puncture prevention assemblies, as shown for example by Howland.  In such an instance, Howland actually teaches the alternative use of assemblies positioned within the tire body and positions on a tire inner surface (Figures 1 and 3).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious position the armor of Barrell in accordance to the claimed invention.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In such an instance, Barrell does in fact teach the use of protective materials and internal pressure retention layers, as well as additional layers therebetween.  However, such additional layers are formed with rubber and one having ordinary skill in the art at the time of the invention would not have found it obvious to modify said layers in accordance to the claimed invention.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 14, 2021